Case: 13-11318      Document: 00512657917         Page: 1    Date Filed: 06/10/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 13-11318                            June 10, 2014
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
EDWARD SANCHEZ,

                                                 Plaintiff-Appellant

v.

RODNEY CHANDLER, Warden,

                                                 Defendant-Appellee


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:13-CV-804


Before KING, DAVIS, and ELROD, Circuit Judges.
PER CURIAM: *
       Edward Sanchez, federal prisoner # 35757-044, appeals the district
court’s order construing his 28 U.S.C. § 2241 petition as a 28 U.S.C. § 2255
motion and transferring his case to the Eastern District of Missouri. This court
must examine the basis of its jurisdiction sua sponte if necessary. Mosley v.
Cozby, 813 F.2d 659, 660 (5th Cir. 1987).               As the order in question is
interlocutory and does not fall within the parameters of the collateral order


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-11318    Document: 00512657917    Page: 2   Date Filed: 06/10/2014


                                No. 13-11318

doctrine, we lack jurisdiction to review it. See Brinar v. Williamson, 245 F.3d
515, 516-18 (5th Cir. 2001). Sanchez’s appeal is therefore DISMISSED FOR
LACK OF JURISDICTION.




                                      2